Exhibit 10.1
 
PROMISSORY NOTE

 
AMOUNT: $500,000.00
FEBRUARY 14, 2012

INTEREST RATE: AFR Short Term Rate
WEST CALDWELL, NJ





FOR  VALUE RECEIVED, RICHARD A. HIGGS (hereinafter the “Borrower”) hereby
promises to pay to the order of JBI, INC., a corporation of the State of Nevada,
whose address is 11783 Allanport Road, Thorold, Ontario L0S 1K0, Canada
(“Holder”), the total sum of FIVE  HUNDRED THOUSAND and 00/100 ($500,000.00)
DOLLARS, United States currency, which includes interest at the short
term  Applicable Federal Rate of interest as of the date hereof.


1. PAYMENT and INTEREST. This is a balloon note and the full sum of FIVE HUNDRED
THOUSAND and 00/100 ($500,000.00) shall be due and payable on July 1, 2013
(hereinafter, the “Note”).  This amount includes interest at the Short Term
Applicable Federal Rate of Interest existing as of the date hereof (0.19%).


2. INTEREST RATE. Interest shall be calculated as set forth above; provided,
however, that the interest rate hereunder may be increased to the Default
Interest Rate (as defined below).




3. INTEREST CALCULATIONS.  Interest shall  accrue  on the unpaid principal
amount of this Note from the date hereof until all sums under this Note are paid
in full.  Interest shall be computed on the basis of the actual number of days
elapsed, as applicable, divided by a 360 day factor.


4. APPLICATION OF PAYMENTS.  Payments received under this Note (including
prepayments, as allowed and specified below) shall be applied first to principal
and then to accrued interest.   The making of any partial prepayment shall not
change the due date of final payment hereunder.


5. LATE  FEES. If payment is not received within Ten (10) days following its due
date, Holder shall  charge a late fee equal to Two (2.00%) Percent of the total
amount overdue.


6. PREPAYMENTS.  Prepayment(s) of  the amount due hereunder are permitted at any
time.  All prepayments shall be applied first to any outstanding principal and
then to interest.
 
 
 

--------------------------------------------------------------------------------

 
 
7. PLACE AND MANNER OF PAYMENTS. Payments under this Note are to be made in
United States currency at the address of Holder recited in this Note or at such
other location designated by Holder.  Any delay by Holder in submitting a
statement of any amount due under this Note shall not relieve Borrower of its
duty to inquire as to the amount due and to make timely payments.


8. COLLATERAL. This is the Note referred to in a certain Asset Purchase
Agreement of even date herewith by and between Holder and Borrower (through Big
3 Packaging, LLC) (the “APA”), the terms and conditions of which are hereby
incorporated into this Note verbatim and at length.  Capitalized terms in this
Note that are defined in the APA and not otherwise defined in this Note shall
have the meaning set forth in the APA.


9. DEFAULTS AND REMEDIES.  Upon the occurrence of an Event of Default, all sums
outstanding under this Note may, at Holder’s sole option, become, or may be
declared to be, immediately due and payable in full, and the Holder may exercise
any of its other rights and remedies as set forth in the APA, including, without
limitation, the right to increase the interest rate on such sums to the Default
Interest Rate.  Holders delay or failure to accelerate this Note or to exercise
any other available right or remedy hereunder shall not impair any such right or
remedy, nor shall it be construed to be a forbearance or waiver.  The term
“Default Interest Rate” means the Prime Rate (as defined below).


10. PRIME RATE.    The term “Prime Rate” means the rate of interest formally
adopted from time to time by Chase Manhattan Bank, NA (“Chase”) as its official
Prime Rate.  The Prime Rate is not tied to any external rate of interest or
index and does not necessarily reflect the lowest rate of interest actually
charged at any given time to any particular class or category of customers. Any
change in the Prime Rate shall be effective immediately when adopted by Chase,
without prior notice to the undersigned.


11. NEW JERSEY LAW.  This Note shall be governed by, and construed in accordance
with, the laws of the State of New Jersey as to all matters, including, but not
limited to, construction, validity and performance, regardless of conflict of
laws principles.  Borrower hereby expressly consents to personal jurisdiction in
the State of New Jersey with respect to any and all matters arising under or
relating to this Note.


12. PARTIAL INVALIDITY.  If any term or provision of this Note is at any time
held to be invalid by any court of competent jurisdiction, the remaining terms
and provisions of this Note shall not be affected and shall remain in full force
and effect.
 
13. WAIVERS. Borrower hereby waives presentment, demand, protest, notice of
protest, diligence and all other demands and notices in connection with the
payment and enforcement of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
14. INTEREST LIMITS.  If any provision of this Note relating to the rate of
interest violates any applicable law in effect at the time payment is due, the
interest rate then in effect shall be automatically reduced to the maximum rate
then permitted by law.  If for any reason Holder should receive as interest an
amount that would exceed the highest applicable lawful rate of interest, the
amount that would exceed that highest lawful rate shall be deemed to be credited
against principal and not to the payment of interest.


15. SUCCESSORS AND ASSIGNS.  This Note shall be binding on Borrower and its
successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.  This Note may be assigned by Holder.




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed on the
date first written above.










WITNESS:



       
 
By:
/s/ Richard A. Higgs     Name:RICHARD A. HIGGS  



